department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date cc ita date uilc memorandum for associate area_counsel lmsb cc lm rfp stp from associate chief_counsel cc ita by george baker chief branch subject trucking company cases docket no this chief_counsel_advice responds to your memorandum requesting background advice dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend docket no lessor lessees lessee lessee lessee workers activity x y units fiscal_year calendar_year year fiscal_year calendar_year w z affidavit a compensation a compensation b compensation a1 compensation a2 compensation a3 compensation a4 activity costs issues under the facts described below which party lessor or lessee should be subject_to the sec_274 deduction limitation relating to the reimbursement of meal and beverage expenses_incurred by workers while away from home in connection with the performance of their duties conclusion under the facts described below lessor should be subject_to the sec_274 deduction limitation facts this case involves lessor’s income_tax for the fiscal_year through fiscal_year tax years it also involves assorted overlapping years for the z lessees that leased workers from lessor as lessor’s clients lessor an employee_leasing company leased workers to the lessees during the relevant tax years all of the lessees are engaged in activity whenever a lessee agreed to lease workers from lessor the parties executed a standard form lease sec_3 of the lease provides that for purposes of this agreement and otherwise workers furnished by lessor to lessee shall in all respects be considered the employees of lessor for all purposes including but not limited to unemployment_compensation workers'_compensation social_security and other employee related duties and obligations lessor represents that it shall perform all the duties and responsibilities as such employer and shall in its absolute discretion hire fire discipline evaluate and direct the work and conduct on sic all lessor's employees assigned to lessee the leases provided that the lessees would pay compensation to lessor weekly for services provided by lessor’s workers in connection with this compensation the lease required the lessees to submit to lessor its records reflecting the services provided to it the paperwork would establish that the total in activity the workers incur business_expenses while away from home compensation owed by a lessee to lessor was the sum of the total compensation due the workers plus a surcharge determined as a percentage of that total compensation the lessees were to submit payment to lessor along with the aforementioned documentation when a lessee paid the amount owed to lessor it made one payment the lease did not label any part of this payment per_diem the lease simply referred to the amount_paid as compensation to lessor there was no obligation on the part of the lessees to pay anything other than the aforementioned compensation including the surcharge the lessees neither required any of the payments to be used to pay per_diem to the workers nor did they take part in setting the per_diem rates there was no written_agreement between the lessees and the workers although some lessees made advance_payments to the workers while the leases did not require the payment of advances whenever advance_payments were made the overall amount owed to lessor after application of the surcharge was determined first and the advances were subtracted from that overall amount lessor typically hired all of the lessee’s existing workers and most new workers were located by the lessees and referred to lessor for approval and hiring however if a lessee no longer wanted or needed the services of a particular worker lessor would try to reassign the worker to another lessee lessor entered into employment contracts with the workers the workers’ pay however was not specified in the contracts nor did the contracts obligate lessor or lessees for that matter to pay per_diem apparently the lessees determined the method of calculating pay and the pay rate generally on a compensation a or the facts presented state that lessor alleges that in negotiations with prospective customers the customers agreed to pay the per_diem_amounts and that the application of sec_274 was discussed we give this little weight because the lease provides in section fourteen that the parties acknowledge that any representations that may have been made by either of them to the other are of no effect and that neither of them has relied thereon in connection with his or their dealings with the other see lease pg in any case the written promotional materials we have reviewed did not address whether the workers’ meal and beverage expenses while away from home would be reimbursed and if so who would be subject_to the limitations set forth in sec_274 of the code one lessee has indicated by affidavit that the gross amount to be paid_by lessor with respect to each worker ’s services on each load is unilaterally set by lessee affidavit a compensation b basis the lessees provided the equipment activity assignments and day-to-day direction lessor provided manuals safety training materials monthly newsletters and periodic safety seminars under the terms of the lease the lessees paid lessor a fee calculated by multiplying the workers’ gross compensation including amounts treated as nontaxable per_diem by a percentage factor generally in the range of to percent lessor alleges that the percentage factor was computed to cover the workers’ compensation state and federal employment_taxes and lessor's profit after entering into leases with lessees lessor characterized x of gross compensation paid to each worker as per_diem paid pursuant to an accountable_plan ie not wages not income and not subject_to information reporting or employment_tax withholding annually lessor would compare the total units of a lessee and divide by w w units being lessor’s proxy for one day away from home this calculation determined whether the total annual per_diem paid based on the number of calculated days ie w units increments not actual calendar days and x of gross compensation was at or under what could have been paid for the same number of actual days of travel under the mileage revenue procedures see revproc_94_77 sec_4 special rule for the transportation industry that allows the treatment of dollar_figure per day as the daily federal meals and incidental_expenses m ie rate for any locality traveled in the continental_united_states this generally showed that the calculated days was greater than the number of per_diem days paid although for lessee the per_diem days paid was days in excess of calculated out of town days some of the lessees also paid advances to workers lessor alleges that the advances were intended to cover most of workers’ anticipated meal and incidental_expenses the lessees deny that the advances were intended to cover meal expenses and allege that advances covered lessees’ other expenses resulting from activity for a detailed description of the advance process see affidavit a nevertheless in all cases lessees reported these advances to lessor and received a credit for the amount of the advances against the total fee due to lessor it is unclear whether this credit was applied against the wage or per_diem portion of the compensation the lessees would send lessor a batch report listing by worker gross wages advances and reimbursable activity costs and submit payment to lessor for the amount due for the period generally weekly the lessees calculated the amount due for the period by multiplying gross workers’ compensation times the 4as an example in lessee paid workers from compensation a to compensation b depending on experience lessee petition g page applicable_percentage factor adding reimbursable expenses and subtracting advances lessor issued checks to workers after receiving the batch reports lessor reduced the payments to workers by any amounts advanced by the lessees and increased the payments by any reimbursable expenses after receiving a batch report lessor also sent the lessees a statement that included a calculation of the amount due for the period which inter alia broke the workers’ gross compensation into employee compensation gross compensation less the amounts classified as per_diem and reimbursement of worker per_diem lessor having treated x of the gross pay as non-taxable per_diem ie paid pursuant to an accountable_plan as described in sec_1_62-2 treated the remaining y as wages subject_to the witholding of employment_taxes and other withholdings as noted above if any advances were made by the lessee they were subtracted in order to reach the amount of workers’ checks lessor filed form sec_941 consistent with this treatment therefore no employment_tax was paid on the portion of total compensation due workers that lessor treated as per_diem beginning in january of year lessor sent annual letters to the lessees seemingly advising them that they were subject_to the percent limitation imposed by sec_274 on an annual amount specified in the letter to the extent the lease payments can be identified on the returns of the lessees they are generally reported as lease payments or something similar none of the lessees treated the amounts that lessor classified as per_diem as a separate item for book or tax purposes law provisions of the internal_revenue_code and income_tax regulations related to accountable plans are outlined below this is followed by an outline of the provisions related to the income_tax rules at issue in this case i accountable_plan provision sec_5 the statute_of_limitations has run on the employment_tax years as discussed in the analysis below we do not view this fact to be dispositive since lessees did not agree to or establish a reimbursement arrangement to reimburse lessor’s per_diem expenses further the facts as we understand them do not supply any other evidence establishing lessees’ agreement to reimburse lessor sec_1_62-2 of the income_tax regulations provides that for purposes of determining adjusted_gross_income sec_62 allows an employee a deduction for expenses allowed by part vi sec_161 and following subchapter_b chapter of the code paid_by the employee in_connection_with_the_performance_of_services as an employee of the employer under a reimbursement or other expense allowance arrangement with a payor the employer its agent or third party emphasis added sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if- such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the payor or such arrangement provides the employee the right to retain any amount in excess of the substantiated expenses covered under the arrangement per sec_1_62-2 a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the requirements set forth in paragraphs d business connection e substantiation and f returning amounts in excess of expenses of sec_1_62-2 if an arrangement meets these requirements all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1_62-2 amounts paid under an accountable_plan are excluded from the employee's gross_income are not required to be reported on the employee's form w- and are exempt from the withholding and payment of employment_taxes sec_31_3121_a_-3 sec_31_3306_b_-2 sec_31_3401_a_-4 and sec_1_6041-3 if an arrangement does not satisfy one or more of these requirements all amounts paid under the arrangement are paid under a nonaccountable_plan amounts paid under a nonaccountable_plan are included in the employee's gross_income for the taxable_year must be reported to the employee on form_w-2 and are subject_to_withholding and payment of employment_taxes sec_1_62-2 sec_31_3121_a_-3 sec_31_3306_b_-2 sec_31_3401_a_-4 and sec_1_6041-3 additionally sec_1_62-2 provides that if a payor's reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and the regulations thereunder all payments made under the arrangement will be treated as made under a nonaccountable_plan as noted below we have assumed the existence of an accountable_plan for completeness we have included a discussion of the requirements for treating as paid under an accountable_plan payments to employees under a reimbursement or other expense allowance arrangement sec_1_62-2 provides generally that the amounts paid to the employee must be for expenses that are deductible under part vi beginning with sec_161 of subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer in order for the reimbursements to qualify as business_expenses the employer can pay the employee only the amount ‘the employee incurs or is reasonably expected to incur ’ 234_f3d_1340 pincite 11th cir quoting sec_1_62-2 under sec_1_62-2 the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur expenses described in paragraphs d or d two recent circuit_court cases have addressed the business connection requirement in trucks inc v united_states supra rev’g and remanding 987_fsupp_1475 n d ga a trucking company maintained an across-the-board per_diem - wage compensation arrangement the court found that trucks had produced at least sufficient evidence to establish a genuine dispute of the reasonableness of its decision that expense reimbursements were per_diem payments that did not exceed the amount the worker incurred or was expected to incur trucks provided evidence that it had researched how other trucking companies reimbursed workers for expenses and that its per_diem rate was established based on standard business practices this was sufficient for the court to determine that it was at least possible for a reasonable jury to decide that trucks met the business connection requirement because it could reasonably expect the workers to incur the same expenses as other workers in the industry f 3d pincite the court also noted that a dditionally the focus on the business connection test is on the employer’s reasonable expectations not the workers’ actual expenditures these questions of reliability and state of mind fall within the purview of the jury f 3d indeed after the trial the district_court granted the taxpayer’s motion for a directed verdict trucks inc v united_states no 96-cv-800-cc date tnt in worldwide labor v united_states no u s app lexis 5th cir date the fifth circuit vacated and reversed the district_court and followed the eleventh circuit’s opinion in trucks in worldwide labor the arrangement may reimburse under sec_1_62-2 other bona_fide expenses related to the employer’s business that are nondeductible such as travel that is not away from home although reimbursements of these expenses are treated as paid under a nonaccountable_plan no 00cv170bn u s dist lexis s d miss date the district_court granted the government’s motion for summary_judgment finding that the reimbursement arrangement failed the business connection requirement since the plan was in no way tied to expenses that the employees would reasonably be expected to incur and because the expenses were not substantiated and employees were not required to return payments in excess of actual travel_expenses u s dist lexis at worldwide’s reimbursement arrangement paid an amount per hour to employees who lived more than miles from the work site as a reimbursement for lodging meals and incidentals after two months local employees received fifty-cent per hour increases in their wages while non-local employees received the fifty-cent per hour raises in their reimbursement amounts this resulted in non-local employees away from home for the same amount of time being reimbursed different amounts because some worked more hours than others or had been employed by the company for more than two months the fifth circuit vacated and remanded the district court’s opinion concluding that whether the employer reasonably anticipated and calculated its employees’ travel_expenses in the course of developing its reimbursement arrangement is essentially one of state of mind and that so long as the employer produces summary_judgment evidence that amounts to more than ‘conclusory allegations improbable inferences and unsupported speculation ’ the issues of reasonableness and state of mind are proper questions for the jury and should not be decided on summary_judgment worldwide labor no u s app lexis at 5th cir date citing 939_f2d_1257 5th cir and quoting 896_f2d_5 1st cir sec_1_62-2 provides that for expenses described in sec_274 including travel_expenses an employee must supply the payor of the reimbursement with information sufficient to satisfy the substantiation requirements of sec_274 under sec_274 information sufficient to substantiate the requisite elements of each expenditure or use must be submitted to the payor with respect to travel away from home sec_1_274-5 c and f require that information sufficient to substantiate the amount time place and business_purpose of the expense must be submitted to the payor an employee may substantiate to an employer expenses_incurred by the employee by adequate_records as described in sec_1 c or may substantiate the expenses to the extent provided in guidance promulgated under sec_1_274-5 revproc_94_77 providing rules by which the element of the amount of an expense for meals and incidentals while traveling away from home may be treated as substantiated is an example of such guidance sec_1_62-2 provides that in general the arrangement must require that employees return to the payor within a reasonable_time any amounts paid under the arrangement in excess of the expenses substantiated the determination of whether the arrangement requires employees to return amounts in excess of substantiated expenses depends on the facts and circumstances sec_1_62-2 provides a special rule for per_diem and mileage allowances that authorizes the commissioner to prescribe rules under which an arrangement will be treated as satisfying the return of excess requirement even though the allowance does not require the employee to return the portion of the amount for day or miles of travel substantiated that exceeds the amounts deemed substantiated pursuant to the rules prescribed under sec_274 however the allowance must be paid at a rate that is reasonably calculated not to exceed expenses or anticipated expenses additionally employees must be required to return within a reasonable_time any portion that relates to days or miles of travel not substantiated further under sec_1_62-2 any portion relating to days or miles of travel substantiated that exceeds the amount substantiated under sec_274 is treated as paid under a nonaccountable_plan and under h i a is treated as wages generally subject_to_withholding and payment of employment_taxes no later than the first payroll_period following the end of the reasonable period sec_1_62-2 provides that if a payor’s reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and sec_1_62-2 all payments made under the arrangement will be treated as made under an accountable_plan ii income_tax provisions turning from the accountable_plan requirements to the income_tax rules at issue in this case sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business including the expenses of traveling away from home an amount otherwise deductible under sec_162 may be subject_to disallowance or limitation by sec_274 for the years at issue sec_274 imposes a or limitation on the deductions otherwise allowed under sec_274 for a any expense for food or beverages and b any item with respect to an activity generally considered to constitute entertainment amusement or recreation sec_274 is solely a disallowance provision that is it can only disallow in whole or in part an otherwise deductible expense the only deductible expense discussed on these facts is the meal expenses of the workers while traveling away_from_home_overnight if the worker returns home at the end of a single day of work there are no meal expenses deductible by the employee under sec_162 or any other section sec_262 see 389_us_299 consequently if an employer reimburses those expenses the reimbursement is treated as paid under a nonaccountable_plan sec_1_62-2 sec_274 sets forth several exceptions to sec_274 the most pertinent of which relates to expenses described in sec_274 expenses within sec_274 and b are expenses paid_or_incurred by a taxpayer in_connection_with_the_performance_of_services for another person the taxpayer's employer or a third party and for which the taxpayer accounts to the other person under a reimbursement or other expense allowance arrangement with that other person as it applies to sec_274 sec_274 allows a taxpayer who receives a meal and beverage reimbursement to deduct the expense under sec_62 for which the taxpayer accounts to the extent the reimbursement does not exceed the substantiated expense regardless of the limitation contained in sec_274 specifically sec_1_274-2 states that with respect to any expenditure for entertainment paid_or_incurred by one person in connection with the performance by him of services for another whether or not such other person is an employer under a reimbursement or other expense allowance agreement the limitations on allowability of deductions provided above shall be applied only once either to the person who makes the expenditure or to the person who actually bears the expense but not both sec_274 provides that where a taxpayer described in sec_274 receives reimbursement in_connection_with_the_performance_of_services for a person other than an employer under a reimbursement or other expense allowance arrangement with that other person that taxpayer must account provide substantiation to the person from whom he receives reimbursement in 118_tc_428 the taxpayer a trucking company claimed deductions for its per_diem payments it treated only of the per_diem as relating to meals and incidental_expenses the remaining was treated as a lodging expense see revproc_96_28 sec_274 which exempts payments to employees that are treated by the payor as compensation to the employee on the payor’s income_tax return and as wages to the employees for purposes of withholding of income_tax on wages is clearly not pertinent on these facts because the amounts were not treated as compensation_for purposes of withholding income_tax on such wages therefore the taxpayer applied sec_274 to only of its per_diem and deducted the remaining per_diem in full the sole question presented in beech trucking was whether the per_diem payments were exclusively for meals and incidental_expenses and therefore subject entirely to the limitation contained in sec_274 based on an analysis of the form of payments and the provisions of dollar_figure of the revenue_procedure the court concluded that the petitioner’s per_diem payments were attributable entirely to meals and incidental_expenses after announcing its holding the court addressed two arguments put forth by the petitioner one of which was that sec_274 could not apply to the petitioner because it was not the workers’ employerdollar_figure the court noted that sec_274 and sec_1 f iv a cause the limitations on allowability of deductions in sec_274 or n to be applied only once either to the person who makes the expenditure or to the person who actually bears the expense but not both the court reasoned that the sec_274 limitation would therefore apply to either the employer or the employee in beech trucking the parties agreed that the limitation did not apply to the employees but that the sec_274 limitation instead applie d to the drivers’ employer beech trucking supra the court concluded that the sec_274 limitation applies to beech trucking as the common_law employer of its drivers and as the party as petitioner states on brief that actually bore the expense of the expenditures_for which the per_diem payments were made id emphasis added we agree with the result reached in the beech trucking case but do not read the case to mean that the common_law employer test is the test to determine the party to be subjected to the limitation contained in sec_274 instead we agree with the court’s reliance on the fact that beech trucking actually bore the expense ie that beech trucking was the payor of the drivers’ reimbursements under the accountable_plan dollar_figure analysis the court did not elaborate on the petitioner’s reasoning it is possible that the court did not view this as a true three-party leasing situation because of the relationship between lessor and lessee in that case see beech trucking the court entertained the taxpayer’s argument despite the fact that the taxpayer had taken an inconsistent_position on its prior tax returns accordingly this memorandum does not analyze whether lessor or lessees are the workers’ common_law employer in order to determine whether a taxpayer’s deductions are subject_to sec_274 we must look at whether the party had a deductible expense whether from that party’s perspective the expense was for food or beverage subject_to sec_274 and whether that party passed along the sec_274 limitation in accordance with sec_274 i payments made by the workers for their food and beverage while away from home the workers paid for expenses while in the performance of their duties away from home because the expenses were for food and beverages sec_274 limits the deduction to unless an exception eg sec_274 applies you have asked us to assume the existence of an accountable plandollar_figure therefore we assume that the reimbursement received by the workers was received under that plan sec_274 would prevent the application of sec_274 to the otherwise deductible meal expenses of the workers to the extent of the lesser_of the reimbursement or the substantiated expenses because reimbursements were received under the accountable_plan see dollar_figure of revproc_94_77 ii payments from lessor to the workers to reimburse them for food and beverage expenses_incurred while away from home lessor was responsible for paying the workers gross compensation lessor reimbursed the workers for their food and beverage expenses lessor allocated x of the workers gross pay to wages and the other y to per_diem on the workers’ pay stubs and treated y as wages on the form sec_941 that it fileddollar_figure the form sec_941 filed by lessor reflected lessor’s name and identification_number neither the leases between lessor and lessees nor the employment contracts required lessor to allocate the workers’ gross compensation between taxable wages and non-taxable per_diem however lessor chose to do so and selected the amount of per_diem to be paid as a result of lessor’s per_diem policy y of the amount_paid to workers by lessor was treated as wages and was reduced by this assumption involves a number of underlying assumptions including proper substantiation by the workers of all the elements the expense time place business_purpose and amount to the payor of the reimbursements here lessor whether or not the workers delivered that substantiation directly to lessor accordingly lessor did not withhold employment_taxes on its payments that were labeled per_diem and presumably did not include the per_diem payments in wages on the workers forms w-2 see sec_1_62-2 withheld amounts and amounts advanced by the lessee companies while x of the amount_paid to workers was treated as per_diem reimbursements as stated earlier for purposes of this memorandum we assume that a valid accountable_plan existed to support these factsdollar_figure based on the facts set forth above we conclude that lessor is the payor of the reimbursement payments under the aforementioned accountable_plan x of the payments from lessor to workers were treated as related to the food and beverage expenses_incurred by the workers while away from home sec_274 allowed the workers to pass the food and beverage character of their payments along to lessor by accounting substantiating to lessor lessor is thereby apprised of an otherwise deductible food or beverage expense equal to the lesser_of the reimbursement or the actual amount of the expense substantiated revproc_94_77 sec_4 therefore the worker escapes that character as noted above and lessor will be subject_to the limitations set forth in sec_274 on those expenses unless it too can pass the limitation along to another party through the operation of sec_274 based on the facts presented we do not believe that sec_274 will be of any use to lessor there is no evidence of a reimbursement arrangement established or agreed to by a lessee to reimburse lessor’s expenses paid under its accountable_plan upon an accounting to the lessee of those expenses using the workers’ accountings to lessor we believe in addition that the pay_period statements listing worker per_diem_amounts and annual letters sent to the lessees by lessor are insufficient standing alone as lessor’s accounting to the lessees of the expenses subject_to sec_274 limitations they do not for example contain information on the days a worker traveled on business the element of time accordingly sec_274 would not prevent lessor from being subject_to the deduction limitations under sec_274 therefore because lessor is the payor under an accountable_plan and because sec_274 does not apply to it lessor should be subject_to the limitations set forth in sec_274 iii amounts paid from lessee companies to lessor lessor and lessee entered into a lease that required lessor to provide workers in exchange for lessees’ lease payments the lease did not obligate the lessees to reimburse lessor for any food and beverage expenses as noted previously the statute_of_limitations for adjusting lessor’s liability on the form sec_941 it filed has expired based on the facts presented there appears to be neither an accountable_plan between the lessees and the drivers nor a reimbursement arrangement between the lessees and lessor based on the facts presented the lessees payments do not relate to food and beverage expenses_incurred by the driversdollar_figure accordingly sec_274 does not limit their deduction case development hazards and other considerations the years at issue are closed for employment_tax purposes accordingly for simplicity we assumed that the workers received reimbursements under an accountable_plan this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
